Exhibit 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), dated as of                     ,
2010 (the “Effective Date”), is entered into by and between Federal Signal
Corporation, a Delaware corporation and any of its parents, subsidiaries and
affiliates as may employ Employee from time to time (“Employer”) and Manfred
Rietsch.(“Employee”).
W I T N E S S E T H:
     WHEREAS, Employer desires to employ Employee, and Employee desires to enter
the employment of Employer on the terms and subject to the conditions set forth
in this Agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Employer and Employee agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES:
     1.1 Employer agrees to employ Employee, and Employee agrees to be employed
by Employer, beginning as of the Effective Date and continuing through the
second anniversary of the Effective Date (the “Term”) subject to the terms and
conditions of this Agreement.
     1.2 Beginning as of the Effective Date, Employee shall be employed by
Employer performing substantially the same duties and responsibilities that he
performed as Chief Executive Officer of VESystems under such title as may be
determined by Employer in its sole discretion (hereinafter the “Position”).
Employee shall report to a corporate officer or manager designated by the Chief
Executive Officer of Employer (the “CEO”) and shall have such duties and
authority commensurate with his skills and experience as shall be determined
from time to time by Employer that are: (i) agreed to in writing by Employee; or
(ii) reasonably compatible with the duties and authority of persons serving in a
similar employment position with similar employers. Employee agrees to serve in
the assigned position or in such other capacities commensurate with his skills
and experience as may be reasonably requested from time to time by Employer, as
long as such other capacities are: (i) agreed to in writing by Employee; or
(ii) not substantially different from the originally assigned position. Employee
agrees to perform diligently and to the reasonable best of Employee’s abilities,
and in a trustworthy, businesslike and efficient manner, the duties and services
pertaining to the Position as reasonably determined by Employer, as well as such
additional or different duties and services appropriate to such positions.
     1.3 Employee shall at all times comply with and be subject to such policies
and procedures not inconsistent with this Agreement as Employer may establish
from time to time, including, without limitation, Employer’s Company Policy for
Business Conduct (the “Code of Business Conduct”).
     1.4 Employee shall, during the period of Employee’s employment by Employer,
devote Employee’s full business time and energy to the performance of Employee’s
duties hereunder and to the business and affairs of Employer. During the period
of Employee’s employment, Employee





--------------------------------------------------------------------------------



 



may not engage, directly or indirectly, in any other business, profession,
investment, or activity for compensation or otherwise that in the good faith
business determination of the CEO would materially interfere with Employee’s
performance of Employee’s duties hereunder, is materially contrary to the
interest of Employer or any of its parents, subsidiaries, divisions or other
affiliates (including but not limited to VESystems Corporation and VESystems,
LLC) (each an “Employer Entity”, or collectively, the “Employer Entities”), or
requires any significant portion of Employee’s business time. The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments and other business activities that do not
materially conflict with the business and affairs of the Employer Entities or
materially interfere with Employee’s performance of his duties hereunder.
Employee may not serve on the board of directors of any entity other than an
Employer Entity and charitable nonprofit organizations during the Term without
prior approval therefor from the CEO or the CEO’s designee, which approval shall
not be unreasonably withheld. Employee shall be permitted to retain any
compensation received for approved service, including approved service on any
unaffiliated corporation’s board of directors.
     1.5 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
Employer and the other Employer Entities and to do no act which would, directly
or indirectly, injure Employer Entities’ business, interests, or reputation. It
is agreed that any direct interest in, connection with, or benefit from
activities, particularly commercial activities, which interest might materially
adversely affect Employer, or any other known Employer Entity, involves a
possible conflict of interest. In keeping with Employee’s fiduciary duties to
Employer, Employee agrees that Employee shall not become involved in a conflict
of interest with Employer or any other Employer Entity, or upon discovery
thereof, allow such a conflict to continue without obtaining a waiver of such
conflicts from Employer. Moreover, Employee shall not engage in any activity
that might reasonably involve a possible conflict of interest without first
obtaining approval in accordance with the Code of Conduct. . Nothing contained
in this Agreement shall be construed to preclude the transfer of Employee’s
employment to another Employer Entity (“Subsequent Employer”) as of, or at any
time after, the Effective Date and no such transfer shall be deemed to be a
termination of employment for purposes of Article 3 hereof unless it involves a
substantial elimination of responsibilities or benefits; provided, however,
that, effective with such transfer, all of Employer’s obligations hereunder
shall be assumed by and be binding upon, and all of Employer’s rights hereunder
shall be assigned to, such Subsequent Employer and the defined term “Employer”
as used herein shall thereafter be deemed amended to mean such Subsequent
Employer. Except as otherwise provided above, all of the terms and conditions of
this Agreement, including without limitation, Employee’s rights and obligations,
shall remain in full force and effect following such transfer of employment,
subject to the terms and conditions of Article 3.
     1.6 Employee hereby represents, warrants and agrees that (i) Employee has
the full power to enter into this Agreement and perform the services required of
Employee as an employee of Employer; (ii) in the course of performing services
as an employee of Employer, Employee will not knowingly violate the terms or
conditions of any known agreement between Employee and any third party or
knowingly, infringe or wrongfully appropriate, any patents, copyrights, trade
secrets or other intellectual property rights of any person or entity anywhere
in the world; (iii) Employee has not and will not disclose or use during his
employment by Employer any confidential

2



--------------------------------------------------------------------------------



 



information that Employee acquired as a result of any previous employment or
consulting arrangement that is subject to an obligation of confidentiality; and
(iv) Employee has disclosed to Employer in writing (see Exhibit A) any and all
continuing business obligations to others that require Employee not to disclose
any information to Employer.
ARTICLE 2: COMPENSATION AND BENEFITS:
     2.1 Employee’s base salary beginning upon the Effective Date of employment
shall be $218,000.00 per annum, based on a calendar year (the “Base Salary”),
which shall be paid in accordance with Employer’s standard payroll practice.
     2.2 Employee shall be eligible to participate in Employer’s Short Term
Incentive Bonus program, pursuant to the terms and conditions of that program as
implemented in the Employer’s sole discretion.
     2.3 Employer shall pay or reimburse Employee for all actual, reasonable and
customary expenses incurred by Employee in the course of his employment;
provided that such expenses are incurred and accounted for in accordance with
Employer’s applicable policies and procedures.
     2.4 While employed by Employer, Employee shall be allowed to participate,
on the same basis generally as other employees of Employer, in all general
employee benefit plans and programs, including improvements or modifications of
the same, which on the Effective Date or thereafter are made available by
Employer to all or substantially all of Employer’s similarly situated employees.
Such benefits, plans, and programs shall include, without limitation, medical,
health, and dental care, life insurance, disability protection, qualified and
non-qualified retirement plans and stock option plans. Except as specifically
provided in this Agreement, nothing in this Agreement is to be construed or
interpreted to increase or alter in any way the rights, participation, coverage,
or benefits under such benefit plans or programs that are provided to similarly
situated employees pursuant to the terms and conditions of such benefit plans
and programs.
     2.5 Notwithstanding anything to the contrary in this Agreement, it is
specifically understood and agreed that Employer shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
incentive, deferred compensation, employee benefit or stock or stock option
program or plan, so long as such actions are prospective and not retroactive and
are similarly applicable to covered employees generally.
     2.6 Employer shall withhold from any compensation, benefits or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
     2.7 Employee is entitled to four (4) weeks paid vacation per year (prorated
for partial years), to be taken at times mutually acceptable to Employee and
Employer, and to such paid holidays as are observed by Employer from time to
time. Vacation benefits will be administered according to Employer’s applicable
practices and procedures, and subject to applicable law.

3



--------------------------------------------------------------------------------



 



ARTICLE 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:
     3.1 After the conclusion of the Term, Employee’s employment with Employer
shall continue on an at-will basis; terminable by either party, for any reason,
with two weeks’ notice, or payment in lieu thereof, unless a different period of
time is agreed upon in writing by the parties.
     3.2 Employer may terminate this Agreement before the end of the Term for
Cause, or due to Employee’s death or Disability. Employee may terminate this
Agreement before the end of the Term for Good Reason.
     3.3 “Cause” shall mean the occurrence of any one or more of the following:

  (a)  
The Employee’s failure to substantially perform his duties with the Employer
after written notice of such failure and a reasonable opportunity to cure
following written notice; or
    (b)  
The Employee’s conviction of a felony; or
    (c)  
The Employee’s willful engaging in conduct that is demonstrably and materially
injurious to the Employer, monetarily or otherwise. However, no act or failure
to act on the Employee’s part shall be deemed “willful” unless done, or omitted
to be done, by the Employee not in good faith and without reasonable belief that
the action or omission was in the best interests of the Employer; or
    (d)  
The Employee’s material breach of Employer policies, including but not limited
to the Code of Business Conduct.

     3.4 “Disability” shall have the meaning ascribed to such term in the
Employer’s governing long-term disability plan, or if no such plan exists, shall
mean entitled to receive Social Security disability benefits.
     3.5 “Good Reason” means, without the Employee’s express written consent,
the occurrence of any one (1) or more of the following , which results in a
material negative change in the Employee’s employment relationship with the
Employer:

  (a)  
The assignment of the Employee to duties materially inconsistent with the
Employee’s authorities, duties, responsibilities, and status (including offices,
titles, and reporting requirements) as [insert title of Employee] of the
Employer, or a material reduction or alteration in the nature or status of the
Employee’s authorities, duties, or responsibilities from those in effect as of
the date of this Agreement, other than an insubstantial and inadvertent act that
is remedied by the Employer promptly after receipt of notice thereof given by
the Employee;

4



--------------------------------------------------------------------------------



 



  (b)  
The Employer’s requiring the Employee to be based at a location in excess of
fifty (50) miles from the location of the Employee’s principal job location or
office as of the date of this Agreement without Employee’s consent; except for
required travel on the Employer’s business to an extent substantially consistent
with the Employee’s then present business travel obligations;
    (c)  
A reduction by the Employer of the Employee’s compensation under this Agreement
or as the same shall be increased from time to time;
    (d)  
The failure of the Employer to continue in effect any of the Employer’s short-
and long-term incentive compensation plans, or employee benefit or retirement
plans, policies, practices, or other compensation arrangements in which the
Employee participates unless such failure to continue the plan, policy,
practice, or arrangement pertains to all plan participants generally; or the
failure by the Employer to continue the Employee’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Employee’s participation relative to other participants, as
of the date of this Agreement;
    (e)  
The failure of the Employer to obtain a satisfactory agreement from any
successor to the Employer to assume and agree to perform the Employer’s
obligations under this Agreement; and
    (f)  
A material breach of this Agreement by the Employer which is not remedied by the
Employer within thirty (30) business days of receipt of written notice of such
breach delivered by the Employee to the Employer.

     Unless the Employee becomes Disabled, the Employee’s right to terminate
employment for Good Reason shall not be affected by the Employee’s incapacity
due to physical or mental illness. The Employee must notify the Employer within
ninety (90) days of the existence of the Good Reason condition, and the Employer
shall have thirty (30) days to remedy the conditions.
     3.6 If Employer terminates this Agreement or the employment hereunder prior
to the end of the Term without Cause or for reason other than death or
Disability, or Employee terminates this Agreement or the employment hereunder
for Good Reason, Employee shall be eligible to receive those benefits set forth
in Employer’s Executive General Severance Plan in effect at the time of such
termination, subject to the terms and conditions of that plan, as administered
by the Employer in its sole discretion.
     3.7 Employee agrees that all disputes relating to Employee’s employment or
termination of employment shall be resolved as provided in Section 6.6 hereof.
Nothing contained in this Article 3 shall be construed to be a waiver by
Employee of any benefits accrued for or due Employee under any employee benefit
plan (as such term is defined in Employee Retirement Income Security Act of
1974, as amended) maintained by Employer.

5



--------------------------------------------------------------------------------



 



     3.8 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement, including, without limitation, Employee’s
obligations under Article 4 and Article 5, which are continuing obligations for
the duration of the Term, or as agreed to in Article 4 and Article 5.
     3.9 The payment of any monies to Employee under this Agreement after the
date of termination of employment does not constitute an offer or a continuation
of employment of Employee. In no event, shall Employee represent or hold himself
out to be an employee of Employer after the date of termination of employment
with Employer. Except where Employer is lawfully required to withhold any
federal, state, or local taxes, Employee shall be responsible for any and all
federal, state, or local taxes that arise out of any payments to Employee
hereunder.
     3.10 During any period during which the Base Salary is being paid to
Employee under this Agreement after the date of termination, Employee shall
provide to Employer reasonable levels of assistance to Employer in answering
questions concerning the business of Employer, transition of responsibility, or
litigation, provided that all out of pocket expenses of Employee reasonably
incurred, or to be incurred, in connection with such assistance is fully and
promptly advanced or reimbursed (at the option of Employee) by Employer.
ARTICLE 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:
     4.1 All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Employee, individually or in
conjunction with others, which reasonably relate to the business, products or
services of Employer or the other Employer Entities (including, without
limitation, all such information relating to corporate opportunities, research,
financial and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names, marks, and any copyrightable work,
trade mark, trade secret or other intellectual property rights (whether or not
composing confidential information)), and all writings or materials of any type
embodying any of such items shall constitute “Work Product.” All Work Product
conceived, made, developed or acquired during Employee’s employment by Employer
or any of the other Employer Entities, both before and after the date hereof
(whether during business hours or otherwise and whether on Employer’s premises
or utilizing Employer’s equipment, supplies, facilities or trade secrets, or
otherwise) (“Employer Work Product”) shall be the sole and exclusive property of
Employer or other Employer Entity, as the case may be, and shall be treated as
“work for hire.” Employee has attached hereto as Exhibit A, a list describing
all Work Product conceived, made, developed or acquired prior to Employee’s
employment by Employer or any of the other Employer Entities that may reasonably
relate to the business, products or services of Employer or the other Employer
Entities. If no such list is attached, Employee represents and warrants that
there is no such Work Product.

6



--------------------------------------------------------------------------------



 



     4.2 Employee shall promptly and fully disclose all Employer Work Product to
Employer and shall cooperate and perform all actions reasonably requested by
Employer (whether during or after the Term of employment) to establish, confirm
and protect Employer’s right, title and interest in such Employer Work Product.
Without limiting the generality of the foregoing, Employee agrees to reasonably
assist Employer, at Employer’s expense, to secure Employer’s rights in the
Employer Work Product in any and all countries, including the execution by
Employee of all applications and all other instruments and documents which
Employer shall deem necessary in order to apply for and obtain rights in such
Employer Work Product and in order to assign and convey to Employer the sole and
exclusive right, title and interest in and to such Employer Work Product. If
Employer is unable because of Employee’s mental or physical incapacity or for
any other reason (including Employee’s refusal to do so after request therefor
is made by Employer) to secure Employee’s signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations covering Employer Work Product belonging to or assigned to
Employer pursuant to Section 4.1 above, then Employee by this Agreement
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and in Employee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Employee, but for no other purpose, however Employee will not be
required to incur any costs associated with such efforts. Employee agrees not to
apply for or pursue any application for any United States or foreign patents or
copyright registrations covering any Employer Work Product other than pursuant
to this Section in circumstances where such patents or copyright registrations
are or have been or are required to be assigned to Employer.
     Employer and Employee acknowledge that the provisions of this Agreement
requiring assignment of Employer Work Product to Employer do not apply to any
Work Product which qualifies fully under the provisions of Section 2870 of the
California Labor Code and that such provisions of this Agreement do apply to any
Employer Work Product that does not qualify under the provisions of Section 2870
of the California Labor Code. This obligation to assign Work Product does not
apply to an invention that Employee developed entirely on his or her own time
without using Employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either: (1) relate at the time of
conception or reduction to practice of the invention to Employer’s business, or
actual or demonstrably anticipated research or development of Employer; or
(2) result from any work performed by Employee for Employer.
     4.3 Employee acknowledges that the businesses of Employer and the other
Employer Entities are highly competitive and that their strategies, business
plans methods, books, records, and documents, their technical and proprietary
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, their know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, the names of and other information (such as
credit and financial data) concerning their customers, vendors, licensors,
employees and business affiliates, and all Employer Work Product, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer or the other Employer Entities use in their
business to

7



--------------------------------------------------------------------------------



 



obtain a competitive advantage over their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Employer and the other Employer Entities in maintaining their competitive
position. Employee acknowledges that by reason of Employee’s duties to and
association with Employer and the other Employer Entities, Employee has had and
will have access to and has and will become informed of such confidential
business information which is a competitive asset of Employer and the other
Employer Entities. Employee hereby agrees that Employee will not, at any time
during or for a period of two years after his or her employment by Employer,
make any unauthorized disclosure of any such confidential business information
or make any unauthorized disclosure of any trade secrets of Employer or the
other Employer Entities, or make any use thereof, except in the carrying out of
his or her employment responsibilities hereunder. Employee shall take all
reasonably necessary steps to safeguard such confidential business information
and protect it against disclosure, misappropriation, misuse, loss and theft.
Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder). The above notwithstanding, a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Employee’s
legal rights and obligations as an employee or under this Agreement are at
issue; provided, however, that Employee shall, to the extent practicable and
lawful in any such events, give prior notice to Employer of his or her intent to
disclose any such confidential business information in such context so as to
allow Employer or other Employer Entity an opportunity (which Employee will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate by Employer.
     4.4 All written materials, records, and other documents made by, or coming
into the possession of, Employee during the period of Employee’s employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer or the other Employer Entities, or which relate to Employer
Work Product described in Section 4.1 above (collectively, “Confidential
Documents”), shall be and remain the property of Employer, or the other Employer
Entities, as the case may be. Upon termination of Employee’s employment by
Employer, for any reason, Employee promptly shall deliver the Confidential
Documents, and all copies thereof, to Employer, as well as any and all other
computer programs (including without limitation source and object code
versions), devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, flow charts, blue prints, sketches,
materials, equipment, other documents or property, or reproductions of any of
the aforementioned items belonging to any of Employer, the other Employer
Entities, and their respective successors and assigns.
ARTICLE 5: CERTAIN COVENANTS:
     5.1 In consideration of the compensation to be paid to Employee under this
Agreement, Employee acknowledges that in the course of Employee’s employment
with Employer and the other Employer Entities, Employee has prior to the
Effective Date, and will during the Term of employment, become familiar with
Employer’s and the other Employer Entities’ trade secrets, business plans and
business strategies and with other confidential business information concerning

8



--------------------------------------------------------------------------------



 



Employer and the other Employer Entities, including without limitation all
Employer Work Product, and that Employee’s services have been and shall be of
special, unique and extraordinary value to Employer and the other Employer
Entities. Employee also acknowledges that in the course of his employment he
will have access to Employer’s relationships and goodwill with its customers,
distributors, suppliers and employees. Employee agrees that, during the twelve
(12) month period immediately following the earlier of termination of employment
or the Term, Employee will promptly advise Employer, in writing, before entering
into any employment or advisory relationship with any person or entity other
than Employer or any other Employer Entities.
     5.2 During the period of Employee’s employment by any of the Employer
Entities and the two year period after Employee’s employment by any of the
Employer Entities terminates, Employee will not knowingly solicit or induce any
person who is or was employed by any of the Employer Entities for the two-year
period preceding Employee’s termination (a) to interfere with the activities or
businesses of any Employer Entity or (b) to discontinue his or her employment
with any of the Employer Entities.
     5.3 During the period of Employee’s employment by any of the Employer
Entities and the two year period after Employee’s employment by any of the
Employer Entities terminates, Employee will not knowingly, directly or
indirectly, influence or attempt to influence any customers, distributors,
vendors, licensors or suppliers of any of the Employer Entities with whom
Employee had contact during his employment to divert their business to any
competitor of any Employer Entity or in any way interfere with the relationship
between any such customer, distributor, vendor, licensor or supplier and any
Employer Entity.
     5.4 Employee understands that the provisions of Sections 5.1, 5.2 and 5.3
hereof may limit his ability to earn a livelihood in a business similar to the
business in which he is currently involved, but as a member of the management
group of Employer he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Employer Entities; (ii) such
provisions contain reasonable limitations as to time, scope of activity, and
geographical area to be restrained; and (iii) the consideration provided
hereunder, including without limitation, any amounts or benefits provided under
Article 3 hereof, is sufficient to compensate Employee for the restrictions
contained in Section 5.1, 5.2 and 5.3 hereof. In consideration of the foregoing
and in light of Employee’s education, skills and abilities, Employee agrees that
he will not assert that, and it should not be considered that, any provisions of
Section 5.1, 5.2 or 5.3 otherwise are void, voidable or unenforceable or should
be voided or held unenforceable.
     5.5 If, at the time of enforcement of Articles 4 or 5 of this Agreement, a
court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Employee
acknowledges that Employee has access to Employer’s confidential business
information and his services are unique to the Employer

9



--------------------------------------------------------------------------------



 



Entities. Employee therefore agrees that the remedy at law for any breach by him
of any of the covenants and agreements set forth in Articles 4 and 5 will be
inadequate and that in the event of any such breach, Employer may, in addition
to the other remedies which may be available to it at law, apply to any court of
competent jurisdiction to obtain specific performance and/or injunctive relief
prohibiting the breach of such covenants and agreements and to enforce, or
prevent any violations of, the provisions of this Agreement. In addition, in the
event of an alleged breach or violation by Employee of this Article 5, the
applicable duration of restraint set forth in this Article shall be tolled until
such breach or violation has been cured.
     5.6 Each of the covenants of this Article 5 are given by Employee as part
of the consideration for this Agreement and as an inducement to Employer to
enter into this Agreement and accept the obligations hereunder.
ARTICLE 6: MISCELLANEOUS:
     6.1 For purposes of this Agreement, the terms “affiliate” or “affiliated”
means an entity or entities in which Employer has a greater than 50% or more
direct or indirect equity interest or entity or entities that have a greater
than 50% or more direct or indirect equity interest in Employer.
     6.2 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee, Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

         
 
 
If to Employer :
 
Federal Signal Corporation
 
 
 
 
1415 W. 22nd Street
 
 
 
 
Suite 1100
 
 
 
 
Oak Brook IL 60523
 
 
 
 
Attn: Jennifer L. Sherman, General Counsel
 
 
 
 
Facsimile: (866) 229-4459
 
 
 
 
 
 
 
with a copy to :
 
Bartlit Beck Herman Palenchar & Scott LLP
 
 
 
 
1899 Wynkoop Street, Suite 800
 
 
 
 
Denver, Colorado 80202
 
 
 
 
Attn: James L. Palenchar
 
 
 
 
Facsimile: (303) 592-3140
 
 
 
 
 
 
 
If to Employee:
 
To his last known personal residence

     6.3 Except to the extent governed by the laws of other States, this
Agreement shall be governed by and construed and enforced, in all respects in
accordance with; the law of the State of Illinois, without regard to principles
of conflicts of law, unless preempted by federal law, in which

10



--------------------------------------------------------------------------------



 



case federal law shall govern; provided, however, that the rules of the American
Arbitration Association shall govern in all respects with regard to the
resolution of disputes hereunder.
     6.4 No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     6.5 It is a desire and intent of the Employer and Employee that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner consistent with the intent of
this Agreement so as to permit its enforceability under the applicable law to
the fullest extent permitted by law. In any case, the remaining provisions of
this Agreement or the application thereof to any person, association, or entity
or circumstances other than those to which they have been held invalid or
unenforceable, shall remain in full force and effect.
     6.6 It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court. Accordingly, the parties agree
that any such dispute shall, as the sole and exclusive remedy, be submitted for
resolution pursuant to binding arbitration to be held in Chicago, Illinois, in
accordance with the employment arbitration rules (except as modified below) of
the American Arbitration Association and with the Expedited Procedures thereof
(collectively, the “Rules”); provided, however, that Employee or Employer, on
its own behalf and on behalf of any of the other Employer Entities, shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any breach or the continuation of any breach of the
provisions of this Agreement and Employee or Employer, as the case may be,
hereby consents that such restraining order or injunction may be granted without
the necessity of the other party posting any bond. Each of the parties hereto
agrees that such arbitration shall be conducted by a single arbitrator selected
in accordance with the Rules; provided that such arbitrator shall be experienced
in deciding cases concerning the matter which is the subject of the dispute.
Each of the parties agrees that the award shall be made in writing no more than
30 days following the end of the proceeding. Any award rendered by the
arbitrator, as well as the arbitrator’s determination of which party or parties
and in what amount(s) the costs and fees of the arbitrator shall be borne, shall
be final and binding and judgment may be entered on it in any court of competent
jurisdiction. Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person.
     6.7 This Agreement shall be binding upon and inure to the benefit of
Employer, its successors in interest, or any other person, association, or
entity which may hereafter acquire or succeed to all or substantially all of the
business assets of Employer by any means, whether indirectly or directly, and
whether by purchase, merger, consolidation, or otherwise. No such assignment
shall relieve Employer or Employee of any of its obligations under this
Agreement.

11



--------------------------------------------------------------------------------



 



Employee’s rights and obligations under this Agreement are personal and such
rights, benefits, and obligations of Employee shall not be voluntarily or
involuntarily assigned, alienated, or transferred by Employee, whether by
operation of law or otherwise, without the prior written consent of Employer,
other than in the case of death or permanent disability of Employee.
     6.8 This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee’s employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters. Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and no agreement, statement, or
promise relating to the employment of Employee by Employer that is not contained
in this Agreement shall be valid or binding. Any modification of this Agreement
will be effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby.
     6.9 The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations issued thereunder
or any exception thereto (or disregarded to the extent such provision cannot be
so administered, interpreted, or construed). If the Employer determines in good
faith that any amounts to be paid to Employee under this Agreement are subject
to Section 409A of the Code, then the Employer may, to the extent necessary,
adjust the form and/or the timing of such payments as determined to be necessary
or advisable to be in compliance with Section 409A. If any payment must be
delayed to comply with Section 409A, then the deferred payment will be paid at
the earliest practicable date permitted by Section 409A. Notwithstanding any
provision of this agreement to the contrary, Employee acknowledges and agrees
that the Employer shall not be liable for, and nothing provided or contained in
this agreement will be construed to obligate or cause the Employer to be liable
for, any tax, interest or penalties imposed on Employee related to or arising
with respect to any violation of Section 409A.
[Signature page follows.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date.

            FEDERAL SIGNAL CORPORATION.
      By:           Name:   Jennifer L. Sherman        Title:   General Counsel 
   

            EMPLOYEE
            Manfred Rietsch         

13



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRIOR WORK PRODUCT

                              IDENTIFYING NO.   TITLE   DATE OF CREATION     OR
BRIEF DESCRIPTION    
 
               

